Citation Nr: 1828615	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-44 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability. 

2.  Entitlement to an effective date prior to May 31, 2017, for the assignment of a 30 percent rating for ischemic optic neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975, from October 1977 to October 1980, from February 1991 to July 1991, and from January 2009 to September 2009.  She also served as a Reservist for in excess of 30 years.   

The claim for service connection for a left shoulder disability comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The RO in Baltimore, Maryland, certified this claim.

The Veteran testified in support of this appeal during a June 2017 hearing held before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.  
 
The issue of entitlement to an effective date prior to May 31, 2017, for the assignment of a 30 percent rating for ischemic optic neuropathy is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An August 2003 rating decision, which the Veteran did not appeal, denied service connection for residuals of a left shoulder injury.  

2.  The evidence received since August 2003 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.  

3.  A left shoulder disability preexisted the Veteran's entrance to active service and increased in severity during that active service. 

4.  The evidence is not clear and unmistakable that the increase in severity of the left shoulder disability was due to the natural progression. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  A left shoulder disability was aggravated in service.  38 U.S.C. §§ 1110, 1131, 1153 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions July 2001 and August 2003 denied service connection for a left shoulder disability.  In deciding this claim, the RO considered the Veteran's written statements and treatment records.  The RO denied the claim on the basis that there was no medical evidence of record addressing whether the Veteran's 1995 line of duty motor vehicle accident aggravated any preexisting left shoulder disability.  

The Veteran did not appeal the August 2003 rating decision or submit new and material evidence within one year of that decision.  38 C.F.R. § 3.156(b) (2017). That decision is therefore final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

The Veteran attempted to reopen the claim by application received in December 2011.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C. § 5108 (2012); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  Evidence satisfies the reasonable possibility standard when, considered with the previously considered evidence, it would at least trigger VA's duty to assist in securing a medical opinion. Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence that has been associated with the record since the August 2003 rating decision includes service personnel and treatment records, post-service treatment records, the Veteran's written statements and hearing testimony, and VA examination reports and medical opinions.  With the exception of some of the service personnel and treatment records, that evidence is new, and neither cumulative nor redundant of the evidence previously of record.  It is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate this claim.  Specifically, the medical opinions, favorable and unfavorable, address whether the Veteran's 1995 line of duty motor vehicle accident aggravated a preexisting left shoulder disability.  The absence of such evidence formed the sole basis of the previous denial of the claim of entitlement to service connection for a left shoulder disability.  

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disability is reopened.  

The Veteran, who is trained in medicine and has worked in the medical field for multiple decades, seeks service connection for a left shoulder disability on an aggravation basis.  She asserts that a left shoulder disability preexisted service.  She had left shoulder surgery in 1993, which resolved the shoulder symptoms, and due to a 1995 motor vehicle accident that occurred on the way home from a drill weekend, permanently worsened the left shoulder disability beyond its natural progression.  According to written statements she submitted in November 2012, December 2014 and April 2015, and her June 2017 hearing testimony, the left shoulder discomfort she experienced prior to the 1995 accident, which prompted the 1993 surgery, increased thereafter, causing additional symptoms and functional loss and necessitating regular treatment.  Allegedly, post-accident testing showed left shoulder changes consistent with the accident injury.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Active service includes any period of active duty, ACDUTRA, during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or INACDUTRA during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C. §§ 101(21), (22), (23), (24), 106 (2012).  

To be granted service connection for a claimed disability, evidence must establish the Veteran currently has that disability.  In addition, the record must include competent and credible evidence establishing in-service incurrence or aggravation of a relevant disease or an injury and a causal relationship between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Because the Veteran in this case is attributing a left shoulder disability to an injury sustained in 1995, when she was not on active duty, the record must show that the injury occurred during a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  

Treatment records dated since 2011 and VA examination reports and opinions dated February 2013, December 2014, April 2015, June 2015 and June 2017 confirm that the Veteran has a left shoulder disability, variously diagnosed during the course of this appeal, including as impingement syndrome, tendinosis/tendinopathy, atrophy, chronic posttraumatic or postoperative left shoulder changes or possibly fracture fragments, diffuse osteopenia, osteoarthritis, degenerative changes of the labrum and adhesive capsulitis.  

The evidence also establishes the Veteran injured her left shoulder in service, as alleged.  Her service medical and personnel records include references to a 1995 motor vehicle accident that occurred on the way home from INACDUTRA, causing injuries, including of the left shoulder, later determined by her service to have been sustained in the line of duty.  At that time, the Veteran was a Reservist, driving home with a friend from a drill weekend when a truck hit her car, shattering the driver's side window and crushing the door.  

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  To rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C. § 1111 (2012). 

Here, just prior to the period of INACDUTRA at issue, the Veteran did not undergo an examination.  However, there is clear and unmistakable evidence of record demonstrating a left shoulder injury existed before the accident occurred.  That evidence includes: (1) an August 1974 service treatment record showing an abnormality of the left clavicle; (2) the Veteran's initial application for VA compensation, in which she claimed that she injured her left shoulder in an automobile accident in August 1974; (3) treatment records dated prior to 1995, which include complaints of and treatment for left shoulder symptoms; and (4) a December 1993 operative report showing she underwent left shoulder surgery for a tear, degenerative arthritis, impingement syndrome, and a labrum lesion.  Therefore, with regard to the left shoulder, the Veteran is not presumed to have been in sound condition when the April 1995 motor vehicle accident occurred.  

The question remains whether the Veteran's preexisting left shoulder disability was aggravated during that period of service, as a result of the accident.  A preexisting condition will be presumed to have been aggravated by service when there has been an increase in the disability during service beyond the natural progress of the disorder.  38 C.F.R. § 3.306(a) (2017).  That presumption can only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progression of the disease.  Even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  In the absence of such evidence, service connection may be granted.  38 C.F.R. § 3.306(b) (2017). 

Following the 1995 accident, the Veteran received treatment for neck and left shoulder problems.  These problems did not wane, necessitating more frequent and intense treatment, to include surgery in 1999.  Testing conducted during that time found additional left shoulder abnormalities.  During treatment visits dated after the accident, no provider specifically discussed what was causing the reported increase in symptoms, but some occasionally discussed the symptoms in conjunction with the Veteran's cervical spine disability.  

Multiple VA examiners have addressed whether, since the accident, the Veteran's left shoulder disability has worsened.  In June 2013, a VA examiner found no aggravation of a preexisting left shoulder disability secondary to the accident.  Since then, however, additional VA medical professionals have concluded otherwise.  In December 2014, one VA examiner reviewed the Veteran's records and, based on reports of testing dated from 2012 to 2014, found the Veteran's left shoulder symptoms longstanding and aggravated by the 1995 motor vehicle accident.  In April 2015, a treating orthopedist found that, based on the Veteran's history, a portion of her then current shoulder problems were related to her accident and another portion were attributable to preexisting, age-related left shoulder changes.  In June 2017, a private nurse practitioner at Walter Reed reviewed crucial evidence of record and noted that the 1995 accident re-aggravated the Veteran's left shoulder pain.  That nurse practitioner asked VA to consider that condition a service-connected injury.  Later in June 2017, the Veteran obtained an opinion of a specialist in support of the appeal.  The specialists reviewed the record, prepared a comprehensive report, and found that, as a result of the 1995 accident, a left shoulder disability permanently worsened.  Those opinions are favorable and none specifically attribute the worsening to be more than the natural progression of the Veteran's preexisting left shoulder disability.  Therefore, the evidence is not clear and unmistakable that the increase in severity of the Veteran's left shoulder disability following the in-service accident was due to its natural progression.  

Accordingly, the Board concludes that a left shoulder disability was aggravated in a service, warranting service connection for the aggravation of a left shoulder disability.  


ORDER

Service connection for aggravation of a left shoulder disability is granted 


REMAND

An August 2017 rating decision increased the rating assigned for ischemic optic neuropathy from 10 percent to 30 percent, effective May 31, 2017.  In September 2017, the Veteran filed a notice of disagreement with the effective date assigned for the increase in that decision.  A statement of the case has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this claim is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to an effective date prior to May 31, 2017, for the assignment of a 30 percent rating for ischemic optic neuropathy.  Notify the Veteran that she must submit a timely substantive appeal if she wants appellate review of that issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


